Title: From Thomas Jefferson to Thomas Cox, 3 June 1823
From: Jefferson, Thomas
To: Cox, Thomas


Sir
Monto
June 3. 23
I have duly recieved your favor of May 2. and since that the 20 bottles of Scuppernon wine you have been so kind as to forward. I am gratified too to learn that the two casks of  that wine furnished me heretofore thro the friendly agency of Colo Burton were from you. they were really fine. I had urgently pressed on him that there should be no cooking on them of brandy, sugar or other medicament, and as far as my palate can discriminate they are pure. all the samples of this wine which I have seen except these two and one other, have been so adulterated with brandy & sugar, as to be  mere juleps, and not wine and candor obliges me to say that the 20 bottles now recieved are so charged with brandy perhaps too with sugar as that the vinous  flavor is lost and absorbed. there will never be a  drinkable wine made in this country until this barbarous practice is discontinued of adulterating  with brandy. it is the result of a taste vitiated by the use of ardent spirits I shall be gratified indeed if permitted to apply to you for my supplies from time to time of this wine which I so much esteem, under an absolute assurance that there shall be nothing in it but the pure juice of the grape. if there be any fear that it will not keep without brandy, let that be my  risk. your offer is the more acceptable as I find that your correspondent in Richmd and mine is the same. Colo B. Peyton will always pay on demand the cost of the wine on your draught and the general instruction which I will send him, and I shall be glad to recieve now a 30. gallon cask as soon as you can furnish it with a certainty of it’s purity, adding to your draught for it’s cost that of the 20. bottles recently recieved.I am not sfftly acquainted with the process of wine making in France to give you any useful informn on the subject. this fact only I know that no man who makes a wine of reputation in that country would put a teaspoonful of brandy into it were you to offer him a quince a bottle for it, because, as he says, it would for ever destroy the character of his wine. this opern is always performed by the exporting merchant, and those of Bourdeaux expressed their astonishment to me at the instructions they always recieved from American customers to put such a proportion of brandy into the wines they called for. it will be a satisfaction to me to learn from yourself that you can furnish me with this wine with an assurance that it shall be pure and unadulterated. accept my salutns of esteem & respect.Th:J.P.S. what is deemed the  age of perfect ripeness of this wine  and the proper one for drinking it?